



Exhibit 10(s)


CenterPoint Energy, Inc.
Summary of Senior Executive Officer Compensation


The following is a summary of compensation paid to the Chief Executive Officer,
Chief Financial Officer, Executive Vice President and Executive Vice President
and General Counsel identified below (to whom we collectively refer as our
“senior executive officers”) of CenterPoint Energy, Inc. (the “Company”). For
additional information regarding the compensation of the senior executive
officers, please read the definitive proxy statement relating to the Company’s
2019 annual meeting of shareholders to be filed pursuant to Regulation 14A.


Base Salary. The following table sets forth the annual base salary of the
Company’s senior executive officers effective April 1, 2019:
Name and Position
 
Base Salary
Scott M. Prochazka
President and Chief Executive Officer
 
$
1,323,000



William D. Rogers*
Executive Vice President and Chief Financial Officer
 
$
595,000



Tracy B. Bridge
Executive Vice President and President Electric Division
 
$
560,000



Dana C. O’Brien
Executive Vice President and General Counsel
 
$
545,000





Short Term Incentive Plan. Annual bonuses are paid to the Company’s senior
executive officers pursuant to the Company’s short term incentive plan, which
provides for cash bonuses based on the achievement of certain performance
objectives approved in accordance with the terms of the plan at the commencement
of the year. Information regarding awards to the Company’s senior executive
officers under the short term incentive plan is provided in definitive proxy
statements relating to the Company’s annual meeting of shareholders. In February
2019, the Compensation Committee of the Company approved the following:


•
No changes were made to Mr. Prochazka’s short-term incentive target of 115%;

•
No changes were made to Mr. Rogers’s short-term incentive target of 75%*;

•
No changes were made to Mr. Bridge’s short-term incentive target of 75%; and

•
No changes were made to Ms. O’Brien’s short-term incentive target of 65%.



Long Term Incentive Plan. Under the Company’s long term incentive plan, the
Company’s senior executive officers may receive grants of (i) stock option
awards, (ii) stock appreciation rights, (iii) stock awards, (iv) restricted
stock unit awards, (v) cash awards and (vi) performance awards. The current
forms of the applicable award agreements pursuant to the Company’s long term
incentive plan are included as exhibits hereto. In February 2019, the
Compensation Committee of the Company approved the following:


•
Mr. Prochazka’s long-term incentive target was increased from 435% to 450%;

•
No changes were made to Mr. Rogers’s long-term incentive target of 200%*;

•
No changes were made to Mr. Bridge’s long-term incentive target of 170%; and

•
Ms. O’Brien’s long-term incentive target was increased from 160% to 170%.



* On November 27, 2018, Mr. Rogers informed the Company of his intent to retire
in 2019.



